Judgment — That the declaration is insufficient. The receipt produced on oyer is a different receipt from that de-•dared upon as the ground of the plaintiff’s! action. A debt to Charles M’Evers is essentially different from a debt to the company of M’Evers and Seagrove. Besides, the plaintiff hath not paid his debt. Bacon’s taking the plaintiff’s farm by execution may entitle him to receive the money from the plaintiff, but hath not altered the nature of the mortgaged premises, nor in any manner paid or satisfied the plaintiff’s debt.